 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD LACY LETNER,                             DEATH PENALTY CASE
11                  Petitioner,                       Old Case No. 1:18-cv-01459-AWI
                                                      New Case No. 1:18-cv-01459-AWI-SAB
12           v.
                                                      ORDER ASSIGNING MAGISTRATE JUDGE
13   RONALD DAVIS, Warden of California State         STANLEY A. BOONE TO THIS ACTION
     Prison at San Quentin,
14
                    Respondent.
15

16          IT IS HEREBY ORDERED that the Clerk’s office shall assign Magistrate Judge Stanley
17 A. Boone to this action. The new case number shall be:

18                                      1:18-cv-01459-AWI-SAB
19          All future pleadings and/or correspondence must be so numbered.    The parties are
20 advised that use of an incorrect case number, including initials, may result in a delay of

21 documents being processed and copies thereof being correctly distributed and received by the

22 appropriate judicial officer.

23
     IT IS SO ORDERED.
24

25 Dated: October 25, 2018
                                              SENIOR DISTRICT JUDGE
26
27

28
                                                  1
